Citation Nr: 1451453	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for type 2 diabetes mellitus due to herbicide exposure.

4.  Entitlement to service connection for actinic keratosis and seborrheic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Board hearing via video conference in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  After the hearing, the Veteran submitted additional evidence related to his claim, for which he waived initial RO review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2014).
In addition to his paper claims file, the Veteran has a VBMS claims file, which is a highly secured paperless repository, associated with his appeal.  For this appeal, the Veteran's claims file was converted to an entirely paperless file; and, that is the file the Board reviewed.






FINDINGS OF FACT

1.  At the Board hearing on July 10, 2014, the Veteran withdrew his perfected appeal of the issues of entitlement to a compensable rating for hearing loss, entitlement to service connection for type 2 diabetes mellitus due to herbicide exposure and actinic keratosis and seborrheic keratosis.

2.  The preponderance of the evidence of record shows the Veteran's PTSD manifested with reduced reliability and productivity for the period prior to June 21 2014.

3.  The preponderance of the evidence of record shows that, as of June 21, 2014, the Veteran's PTSD manifested with occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for type 2 diabetes mellitus as due to herbicide exposure by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for actinic keratosis and seborrheic keratosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204.

4.  The requirements for an initial rating of 70 percent for PTSD were met effective June 21, 2014.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9411.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for his disability.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id.

Analysis

At the Board hearing in the present case, the Veteran withdrew his appeal of the issues of entitlement to an initial compensable rating for hearing loss, entitlement to service connection for type 2 diabetes mellitus due to herbicide exposure and actinic keratosis and seborrheic keratosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed in the Order portion of this decision.

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

Rating Criteria

A 50-percent evaluation will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2013). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Veteran's Symptomatology

By way of history, the Veteran rendered combat service with the U.S. Marine Corps while stationed in Vietnam.  He served as a helicopter engine mechanic, and he flew on combat missions as part of his duty.  His PTSD stressors are all connected with that service.  He was already in his 60s when he first sought VA treatment.

As set forth in more detail below, the preponderance of the evidence shows that, prior to June 21, 2014, the Veteran's occupational and social impairment were due primarily to symptoms such as chronic anxiety, fear of poor impulse control, intense and depressed mood, sleep disturbance, and nightmares.  With one exception, the Veteran's mental health providers-on average, assessed Axis V Global Assessments of Functioning (GAF) in the high 50s to 60.

A GAF of 60 is at the top end of the range 51 to 60, and is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few
friends, conflicts with peers or co-workers).

Although the Veteran reported chronic symptoms of anxiety and tendencies to isolate himself, he worked full time until his retirement in 2010 while laboring under the stress of his untreated PTSD.  He testified at the hearing that he accepted, and kept, his job as a telephone service technician because he could work alone and not have to interact with many people.  He also described how he handled disgruntled customers without losing his temper.  Thus, the Board finds the assigned 50-percent rating reasonably compensates his impairment for the period prior to June 21, 2014.

A June 2009 entry of Dr. P, the Veteran's private psychologist, notes the Veteran self-referred, and he reported he was a service technician with AT&T.  On mental status examination the Veteran was oriented and his affect was intense.  Dr. P noted short-term memory impairment, as the Veteran reported at times he forgot where he was going while en route to jobs.  There also was some long-term memory impairment.  The Veteran denied any suicidal or homicidal ideation. Dr. P assessed Axis V GAF at 40.  A September 2009 entry notes the Veteran's reports that his supervisors wanted to fire him.  In a November 2009 letter, Dr. P reported that the June 2009 visit was his first contact with the Veteran since 1997 or 98, which was for family therapy; and, he no longer had any records related to that treatment.  Dr. P opined the Veteran's profile was consistent with a person who had anxiety and fear.

While Dr. P assessed a GAF of 40, signifying major impairment in several areas, the Veteran's overall disability picture shows him to have functioned at a higher level of efficiency.  As noted, the Veteran denied any suicidal or homicidal ideation, and he still worked full time.  The Veteran came into the VA healthcare system in 2009.  An October 2009 Vet Center entry notes that he reported alcohol dependence due to his efforts to cope with his symptoms.  He reported essentially the same symptoms as those reported to Dr. P.  The Vet Center screening therapist did not assess a GAF.  He was afforded a Compensation and Pension examination in February 2010.

The February 2010 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported chronic irritability; sadness; chronic anxiety/anger; being on guard; decreased work performance; and, impaired social and family relationships to a moderate degree, as he sought to limit being in crowded places or attend social events.  He also reported that he occasionally used alcohol to help sedate his anxiety.  He reported further that since his Vietnam service, his symptoms had ebbed and flowed over the years, but they had become present daily for four hours up to all day over the prior 12 months.  On a scale of 1 to 10, he assessed the severity of his symptoms on average as 4-8/10.  He realized that alcohol offered only temporary relief, and he overcame his reluctance to seek treatment.  The Veteran reported he had lost six weeks from work over the prior 12 months due to his PTSD symptoms.

Mental status examination revealed the Veteran to be dressed appropriately and properly groomed. He was alert and oriented to person, time, and place.  His speech was spontaneous and rapid but coherent, and he displayed tense psychomotor activity.  His attitude towards the examiner was attentive and cooperative.  The Veteran's affect was constricted, and his mood was dysphoric.  He was able to spell a word forward and backwards, but he could not do serial sevens.  His thought process was unremarkable, but his thought content reflected preoccupation with one or two topics.  The examiner noted no inappropriate or obsessive/ritualistic behavior, and the Veteran was able to interpret Proverbs appropriately.

The Board notes the finding of poor impulse control, as reflected in the Veteran's report he had recently smashed a telephone against the floor after he became upset with his wife.  Nonetheless, while impaired, the overall disability picture during the period in question still reflects a degree of functioning most closely represented by the 50 percent evaluation already in effect, as explained in more detail below.

Dr. P's records note the Veteran's first marriage of some 23 years was very stormy, as he had to cope with an abusive and violent wife.  Dr. P noted his amazement that the Veteran was able to cope while dealing with his PTSD symptoms.

As noted, in light of all of the above, the Board finds the Veteran's impairment due his symptomatology, especially the occupational impairment due to diminished concentration and impaired ability to interact with others, more nearly approximates the assigned 50-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  The Board finds the preponderance of the evidence shows a higher, 70-percent, rating was not met or approximated, as first, the Veteran consistently denied any suicidal or homicidal ideation or panic attacks.  Second, the evidence shows his mood disturbance had not deprived him of his ability to function independently.  Third, while the Veteran manifested with limited interest in leisure or recreational activities, he reported a strong marital relationship with his current wife, despite the stress his symptoms impose on the marriage.  Fourth, the Veteran reported he maintained contact with his adult children.  He also reported he could tolerate only brief visits with his grandchildren, but he did endeavor to have a relationship with them.

VA mental health outpatient records dated after the examination note no reported symptomatology to indicate a higher rating.  In an August 2010 entry the Veteran denied any suicidal or homicidal ideation, and a depression screen was negative.  Axis V GAF 55 was assessed.  In January 2011 the Veteran reported having to bury a family member, and he was dealing with the stress of that experience.  No abnormal findings were noted.  In October 2011, he reported he had attended a squadron reunion.  Mental status examination revealed no abnormal findings, and GAF 60 was assessed.  The Board acknowledges the Veteran's testimony on the after-effect of his efforts to attend events, even as simply as going to a movie.  He reported having broken out in hives as a result of the stress of being with or in a group, etc.  The Board finds 50 percent reasonably compensates him for that impairment and his desire to avoid group activities.

A February 2012 VA outpatient entry reflects the Veteran reported his anger about the VA claims process.  He reported further that he biked and swam for stress relief.  Mental status examination revealed mood/affect to be dysthymic with congruent affect.  He reported continued flashbacks, and a negative history for suicide attempts was noted.  The examiner assessed the Veteran's risk for suicide as low, GAF 60 was assessed, and the Veteran's strong coping skills were noted.

The Veteran testified at the hearing that his symptoms had increased in severity, to include thoughts of suicide.  He did not elaborate on his symptomatology, but a private evaluation report he submitted after the hearing shows a higher rating is indicated.  As noted earlier in the Introduction, the Veteran waived initial RO review and consideration of the report.

The June 21, 2014 report reflects that the evaluation was conducted by S.F., Ph.D., who also was a retired U.S. Army officer.  Dr. F's report reflects the Veteran's statements that he was just not the same person anymore.  Her reported that he experienced intrusive thoughts several times a week, as well as his constant anxiety and anger.  The Veteran continued to dislike being around people, including not being able to tolerate his grandchildren for very long periods of time.  In addition to feelings of detachment, the Veteran reported he had developed blanks in his memory for names, places, and situations.  He no longer could remember birthdays, and he continued to experience sleep disturbance.  The sound of the ice maker caused him to get up and check his mobile home where he lived to make sure no one was around.  The Veteran reported he felt sad 70 percent of the time, and he had become increasingly hopeless.

The Board finds no need to set forth in the mental status examination in detail.  The Veteran's self-care appeared impacted by his symptoms and he expressed suicidal ideation, though he contracted for safety.  He was oriented x 4, his affect was anxious, dysphoric, and apathetic, and his mood was angry and sad.  The Veteran stated he no longer had a purpose.    His long-term and intermediate memory were intact, but he manifested short-term impairment.  The examiner noted the Veteran's judgment was impacted by emotion, but his anger and emotion overwhelmed it at times.  Further, the Veteran's anxiousness and dysphonia appeared to interfere with his ability to reflect clear logical and goal-directed thoughts.  The examiner noted that, at times during the interview he appeared somewhat tangential.

Dr. F administered the Mississippi Combat Scale and MMPI-II, the results of which he deemed valid.  Dr. F opined the Veteran's MMPI-II answers reflected a classic cry for help and reflected a less than desirable prognosis for treatment of his symptoms.  Dr. F's interpretation of the test results led him to opine that the combination of the Veteran's hopelessness, anxiety, and stress apparent in the scores might place the Veteran at increased risk for self-harm.  His responses indicated that he was experiencing severe specific fears or anxiety surrounding certain situations; and, those fears were of a degree that was unusual even in clinical samples.

Dr. F opined the Veteran evidenced somatization anxiety, extreme anxiety-related distress, severe depression, suspiciousness and disordered thinking which he related directly to his combat experiences.  He opined further that the Veteran demonstrated the dangerous combination of strong aggression, suicidality, and poor impulse control, all with limited support as hallmark characteristics.  Dr. F assessed Axis V GAF 39, which is indicative of major impairments in several areas.

In light of the above, the Board finds the Veteran's PTSD more nearly approximated a 70-percent rating, as of the date of Dr. F's evaluation, June 21, 2014.  38 C.F.R. §§ 3.400, 4.1, 4.10, 4.130, DC 9411.  The Board finds a higher, total, rating was not, and is not, met or approximated, as the Veteran's occupational and social impairment is not due to the more serious symptoms for which a total rating is warranted, e.g., persistent hallucinations or delusions, gross impairment in thought process, disorientation as to time or place, or inability to perform his activities of daily living.  Further, the Veteran lauded his marital relationship.  He reported he had to deal with his wife's alcohol problems, but she was overall supportive and he appreciated her.  This is evidence that the Veteran's symptoms have not deprived him of the ability to form and maintain meaningful relationships.

The Board also finds the rating schedule is deemed to adequately contemplate the symptoms associated with the disability in question, as discussed earlier in this decision.  Therefore, there is no basis for referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board acknowledges the Veteran's written submissions and testimony to the effect that he turned down offers of a management position in order to avoid interaction with others in the work place during his working years.  This is also insufficient to render the rating schedule inadequate to address his disability.  See id. at 116.

The Board also notes Dr. F's follow-up September 2014 report wherein he opined the Veteran should be deemed permanently and totally disabled.  As noted earlier, the Veteran retired from employment in 2010, and in response to a direct question from the undersigned at the Board hearing, the Veteran did not answer that he would have worked longer but for his PTSD.  Further, Dr. F noted the same symptoms as discussed above for the allowed 70-percent rating.  Hence, the Board finds no factual basis for a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.341, 4.16.

In reaching this decision the Board has considered the doctrine of reasonable doubt and afforded it to the Veteran where applicable.  See 38 C.F.R. §§ 4.3, 4.7.  Otherwise, the preponderance of the evidence is against a rating higher than 50 percent prior to June 21, 2014.  See  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, effective June 21, 2014.

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for type 2 diabetes mellitus due to herbicide exposure is dismissed.

The appeal of the issue of entitlement to service connection for actinic keratosis and seborrheic keratosis is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


